UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER:001-33865 Triple-S Management Corporation Puerto Rico 66-0555678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1441 F.D. Roosevelt Avenue San Juan, Puerto Rico (Address of principal executive offices) (Zip code) (787) 749-4949 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Outstanding at September 30, 2011 Common Stock Class A, $1.00 par value Common Stock Class B, $1.00 par value Triple-S Management Corporation FORM 10-Q For the Quarter Ended September 30, 2011 Table of Contents Part I – Financial Information 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Cautionary Statement Regarding Forward-Looking Information 33 Overview 33 Recent Developments 34 Recent Accounting Standards 36 Managed Care Membership 37 Consolidated Operating Results 37 Managed Care Operating Results 40 Life Insurance Operating Results 43 Property and Casualty Insurance Operating Results 44 Liquidity and Capital Resources 46 Item 3.Quantitative and Qualitative Disclosures about Market Risk 48 Item 4.Controls and Procedures 48 Part II – Other Information 49 Item 1.Legal Proceedings 49 Item 1A.Risk Factors 49 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3.Defaults Upon Senior Securities 50 Item 4.(Removed and Reserved) 50 Item 5.Other Information 50 Item 6.Exhibits 50 SIGNATURES
